PER CURIAM.
This is an appeal from an order of the trial court denying appellant’s motion for relief pursuant to Criminal Procedure Rule No. One, (as amended, January 1, 1968, Florida Rules of Criminal Procedure No. 1.-850, 33 F.S.A.)
• Appellant contends that (1) he was coerced by his court appointed attorney and the state attorney into pleading guilty to the crime of rape and (2) his court appointed attorney was incompetent.
We have carefully considered the briefs and record on appeal and have concluded that appellant’s contentions are without merit. Fields v. State, Fla.App.1966, 202 So.2d 226; Smith v. State, Fla.App. 1966, 192 So.2d 41; Bryant v. State, Fla.App. 1965, 174 So.2d 41.
Affirmed.